January 28, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
      MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL
           HERMANN SOUTHWEST HOSPITAL, Appellant

NO. 14-13-00120-CV                           V.

                          SYLVIA GALVAN, Appellee
                      ________________________________

      This cause, an appeal from the order in favor of appellee Sylvia Galvan
signed, February 8, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the order. We therefore order the order of the
court below REVERSED and REMAND with instructions to the trial court (1) to
dismiss appellee Sylvia Galvan’s claims with prejudice under Texas Civil Practice
and Remedies Code section 74.351(b), (2) to conduct further proceedings to
determine the amount of reasonable attorney’s fees to be awarded to appellant
Memorial Hermann Hospital System d/b/a Memorial Hermann Southwest Hospital
(hereinafter “the Hospital”) under this statute, and (3) to award the Hospital
reasonable attorney’s fees and court costs incurred by the Hospital. We further
order that all costs incurred by reason of this appeal be paid by appellee Sylvia
Galvan. We further order this decision certified below for observance.